* Motion for rehearing denied, with $25 costs, on February 15, 1949.
Action for damages for wilful trespass.  From a judgment dismissing the complaint, plaintiff appeals.
The only questions sought to be raised concern the correctness of the trial court's rulings during the trial. The bill of exceptions having been stricken (O'Hare v. Fink,ante, p. 65, 35 N.W.2d 320) and the pleadings and findings being sufficient to sustain the judgment, the judgment must be affirmed.
By the Court. — Judgment affirmed. *Page 70